DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 Response to Arguments
Applicant's arguments filed December 9, 2020 with respect to rejection of claims 27, 31-33, 37, 39, 40, 46 and 47 under 35 U.S.C. 103(a) as being unpatentable over Justin et al. U.S. publication no. 2010/0076567 A1 (“Justin”) in view of Steinberg U.S. publication no. 2002/0143402 A1; rejection of claims 28-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin in view of Steinberg and further in view of Aram et al. U.S. publication no. 2005/0154471 A1 ("Aram”); rejection of claims 34-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin in view of Steinberg and further in view of Hodorek U.S. publication no. 2008/0051889; and rejection of claims 41-43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin in view of Steinberg and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton") have been fully considered, but they are not persuasive.
Applicant argues that one of ordinary skill in the art at the time of the invention would not modify the device of Justin with the teachings of Steinberg as presented in the 103(a) 
Examiner disagrees.  The intended use of the Justin implant is clearly secure attachment between the bone and the implanted device.  Inclusion of an additional flexible layer taught by Steinberg between first and second carrying layer parts of Justin does not render the Justin device inoperable for or prevent secure attachment between the bone and the implanted device. Rather, by “absorbing static and dynamic shocks” (Steinberg paragraph [0189]), the prosthesis formed by incorporating the flexible layer of Steinberg into the knee device of Justin, may enable greater secured attachment by preventing loads during walking to cause the prosthesis to come lose [especially early/initial integration] from the bone. Moreover, it would not be beyond the skill of one of ordinary skill in the art at the time of the invention to understand to incorporate the bone ingrowth/porous integration features of the modified device on the now flexible inner bone surface of the implant that connects with bone.  Indeed, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Moreover, there is no need to reconstruct the bone cut features of Justin as they relate to a configuration of 
Applicant fails to particularly point out any errors with respect to the provisional non-statutory double patenting rejections. The provisional non-statutory double patenting rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 31-33, 37, 39, 40, 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin et al. U.S. publication no. 2010/0076567 A1 ("Justin”) in view of Steinberg U.S. publication no. 2002/0143402 A1.
Regarding claims 27 and 47, Justin discloses a medical device (70, 80,161 or combinations thereof or the like) that may include combinations of any of the disclosed embodiments (e.g., paragraph [0093]) for implantation in a knee joint of a human patient (e.g., see at least combination of features found in figures 7-8, 12-13 and 15-16 or the like), the at least last sentence of paragraph [0084] and paragraph [0093]), wherein the first part comprises an integrated locking member (e.g., at least one of pegs 224, 226, 228, 230) and the second member comprises an integrated receiving member (e.g., at least one of apertures 232, 238, 239 and fourth aperture not shown) for locking first and second parts together, so that the first part and the second part are cooperatively interconnected by means of the integrated locking member (e.g., at least one of pegs 224, 226, 228, 230) and the integrated receiving member (e.g., at least one of apertures 232, 238, 239 and fourth aperture not shown) when implanted in the knee joint.  are examples of means for selectively connecting the first portion to the second portion” (paragraph [0084], especially last sentence thereof; and figures 13-14); and an alternative locking means of two prosthetic parts includes pins/protrusions 224-230 such as are described in figures 15-16 and paragraph [0088].  At least paragraphs [0074] and [0082]-[0083] and figures 9-13 also disclose features of interconnecting bolts in various embodiments of condylar parts.  Note that paragraph [0093] expressly states, “It is appreciated that the various configurations, structures, and methods as discussed above can be mixed and matched to form yet other unique configurations, structures, and methods,” which clearly suggests the mixing and matching of the attachment means for first and second parts of a prosthetic condylar system, especially since the locking members have been described as “exemplary” in the various embodiments of Justin.  

Justin is silent regarding the medical device including a flexible layer substantially as claimed.
In the same field of endeavor, namely knee joint prosthesis, Steinberg teaches a medical device comprises at least a carrying layer (204) and a flexible layer (220), wherein the flexible layer (220) forms the entire inner surface in order to provide the desired shock absorbing function between the rigid prosthetic component and bone (figure 23) and the carrying layer is provided on an outer surface and fully separated from the bone by the flexible layer (figure 23) (paragraph [0186]), wherein the flexible layer comprises at least one material selected from the group consisting of: an elastic polymer and polyurethane (e.g., see at least paragraph [0186]). Steinberg expressly states: 
 In accordance with another preferred embodiment of the present invention, femoral portion 202 may be constructed of a substantially resilient material and tibial portion 204 may be constructed of a substantially rigid material. 
[0188] In accordance with yet another preferred embodiment of the present invention, femoral portion 202 may be constructed of a substantially resilient material and tibial portion 204 may be constructed of a substantially resilient material. 
[0189] It is appreciated that knee prosthesis 200 is operative to absorb static and dynamic shocks. 
[0190] It is a particular feature of the present invention that the resiliency of either femoral portion 202 or tibial portion 204 allows the configuration of the contact surfaces between portions 202 and 204 to change according to physical factors, such as load or motion.” 
As highlighted above, Steinberg expressly discloses absorption of static and dynamic shocks (para. [0189]-[0190]) incorporated into at least one of the femoral and tibial portions of the implant device.  One of ordinary skill in the art at the time of the invention would readily recognize the cushioning layer 220 (figure 23) as enhancing the absorption of static and dynamic loads.  Moreover, as highlighted above, Steinberg expressly discloses various embodiments of the device wherein the tibial portion may be substantially rigid while the femoral portion is formed of the substantially resilient material or where both tibial and femoral components are substantially resilient (para. [0187]-[0188], [0190], etc.).  While Steinberg fails to go so far as expressly state the cushioning layer 220 is incorporated into the femoral component 202, doing so is heavily suggested by the overall teachings of the reference (e.g., paragraphs [0187]-[0190], etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Justin to include a continuous flexible inner layer provided between the carrying parts and bone, as taught by Steinburg, in order to provide 
Regarding claims 31 and 40, Justin discloses the medical device is fully capable of being placed on an intact distal portion of the femoral bone or at least to a part towards cortical femoral bone (e.g., see at least figures 7 and 8) and/or the medical device is fully capable of being fixated to the distal part of the femoral bone without penetration of the cortex of the femoral bone (e.g., see at least figures 7 and 8).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 32 and 33, Justin discloses the medical device further comprises adhesive materials positioned between the medical device and the contacting surface of the femoral bone (e.g., see at least paragraph [0029], [0044], [0072] and [0082]).
Regarding claim 37, Justin discloses the medical device fully capable of being fixated to a bone of the human patient using a fixation element selected from the claimed group (e.g., see at least figures).  The fixation member listing in the claimed group is not positively recited within the scope of the claim.
Regarding claim 39, Justin discloses the locking member is selected from the group consisting of: at least one pin (e.g., 224-230) (e.g., see at least figures 15-16 and paragraphs [0084], [0088] and [0093] the teachings and application of which are discussed above), and a mechanical connection (e.g., pin and aperture) between the first (162 or the like) and the second 
Regarding claim 46, Justin discloses the medical device has a cut-away section adapted to accommodate a cruciate ligament when implanted (e.g., see at least figures 3, 4, 6 and 8-16).

Claims 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin et al. U.S. publication no. 2010/0076567 A1 ("Justin”) in view of Steinberg U.S. publication no. 2002/0143402 A1, as applied above, and further in view of Aram et al. U.S. publication no. 2005/0154471 A1 ("Aram”).
Regarding claims 28-30, as described supra, Justin in view of Steinburg teaches the invention substantially as claimed.
Justin in view of Steinburg is silent regarding the through-going fixation element substantially as claimed.
In the same field of endeavor, namely knee joint prosthesis, Aram teaches a medical device (e.g., as depicted in at least figures 43, 44 or 77) comprising a through-going fixation element (302, 534) adapted to travel from a frontal part (294, 526) of the medical device positioned at a frontal part of a femoral bone (e.g., figures 43, 44 or 77), through the femoral bone (298, 506) and into a rear part (296, 512) of the medical device positioned on a rear part of the femoral bone (e.g., figures 43, 44 or 77), wherein the through-going fixation element (302, 534) is attached to the medical device using a fixed arrangement (associated with 294, 534) at one portion and an adjustable arrangement (associated with 296, 512) at the other portion of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Justin in view of Steinburg to include the through-going fixation element, as taught by Aram, in order to provide enhanced fixation of the femoral prosthesis to the femoral bone while ensuring or aiding with the clamping force to ensure the implant does not come loose or move over time with predictable results and a reasonable expectation of success.

Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin et al. U.S. publication no. 2010/0076567 A1 ("Justin”) in view of Steinberg U.S. publication no. 2002/0143402 A1, as applied supra, and further in view of Hodorek U.S. publication no. 2008/0051889.
Regarding claims 34-36, as described supra, Justin in view of Steinburg teaches the invention substantially as claimed.
Justin in view of Steinburg is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis, substantially as claimed.  In the same field of endeavor, namely knee prosthesis, Hodorek teaches including a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis in order to reduce friction in the knee joint (e.g., paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Justin in view of Steinburg to include the lubricating fluid, as taught by . 

Claims 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Justin et al. U.S. publication no. 2010/0076567 A1 ("Justin”) in view of Steinberg U.S. publication no. 2002/0143402 A1, as applied above, and further in view of Pendleton et al. U.S. publication no. 2006/0178749 ("Pendleton").
Regarding claims 41-43, as described supra, Justin in view of Steinburg teaches the present invention substantially as claimed.  Justin in view of Steinburg is silent regarding implant is formed from a metal material that is titanium or tantalum.  In the same field of endeavor, namely knee prosthesis, Pendleton teaches titanium and tantalum as selected among known metals as an obvious matter of design choice (e.g., paragraph [0017]) suitable for a knee joint prosthesis.  It would have been obvious to one of ordinary skill in the art at the time of the invention to try selecting metal, or specifically titanium or tantalum, as the material for the device of Justin in view of Steinburg, as taught by Pendleton, as an obvious matter of design choice selectable among a finite set of known implant materials, with predictable results and a reasonable expectation of success.  Note In re Leshin, 125 USPQ 416. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-37, 39-43, 46 and 47 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over 
Claims 1, 3-5, 7-12, 14, 16-20 and 27 of copending Application No. 13/383,037. 
Claims 39-47 and 50-54 of copending Application No. 13/382,863. 
each in view of Steinberg U.S. publication no. 2002/0143402 A1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending application claims are narrower than the present application claims in some respects and broader in others. With respect to those recitations in the copending application claims making them narrower than the present application claims, species anticipates genus.   In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  
With regard to those recitations in claims of the present application making the present application claims narrower than the copending application claims, one of ordinary skill in the art at the time of the invention would recognize said features as being taught by Steinberg (see above rejection). It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of the copending application claims to include features of the present application claims, as taught by Steinberg [see above], in order to enhance cushioning ability of the knee joint to reduce the wear of the components with predictable results and a reasonable expectation of success.
With regard to those recitations in the claims of the present application directed to a fluorpolymer material or lubricating fluid (i.e., claims 34-36 of the present application) making the present application claims narrower than the copending application claims, these features are not patentably distinct over the abovementioned copending application claims for at least the following reasons. At least Claims 1, 3-5, 7-12, 14, 16-20 and 27 of copending Application No. each in view of Steinberg and further in view of Hodorek U.S. publication no. 2008/0051889 shows the claimed inventions are not patentably distinct.  
As described supra, the copending application claims in view of Steinberg teaches the invention substantially as claimed. The copending application claims in view of Steinberg is silent regarding the device further comprising a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis, substantially as claimed. In the same field of endeavor, namely knee prosthesis, Hodorek teaches including a fluorpolymer material or lubricating fluid positioned between the medical device and a contacting surface of the tibia bone or prosthesis in order to reduce friction in the knee joint (e.g., paragraph [0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of the copending application claims in view of Steinberg to include the lubricating fluid, as taught by Hodorek, in order to reduce friction in the knee joint and therefore prevent debris therein and/or failure thereof with predictable results and a reasonable expectation of success.
With regard to those recitations in at least claims 41-43 making the present application claims narrower than the copending application claims, these features are not patentably distinct over the abovementioned copending application claims for at least the following reasons. At least Claims 1, 3-5, 7-12, 14, 16-20 and 27 of copending Application No. 13/383,037; and Claims 1, 5, 7-9, 16-19, 34, 35 and 38 of copending Application No. 13/382,863 each
As described supra, the copending application claims in view of Steinberg teaches the invention substantially as claimed. The copending application claims in view of Steinberg is silent regarding the medical device formed from a metal that is titanium or tantalum. In the same field of endeavor, namely knee prosthesis, Pendleton teaches titanium and tantalum as selected among known metals as an obvious matter of design choice (e.g., paragraph [0017]). It would have been obvious to one of ordinary skill in the art at the time of the invention to select titanium or tantalum as a metal for the device of the copending application claims in view of Steinberg, as taught by Pendleton, as a suitable implant material chosen from a finite group of known, suitable implant materials, an obvious matter of design choice, with predictable results and a reasonable expectation of success. Note In re Leshin, 125 USPQ 416. 
These are provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARCIA L WATKINS/Primary Examiner, Art Unit 3774